



Exhibit 10.2




















NEXTERA ENERGY PARTNERS, LP, NEXTERA ENERGY OPERATING PARTNERS GP, LLC and
NEXTERA ENERGY OPERATING PARTNERS, LP

and
NEXTERA ENERGY MANAGEMENT PARTNERS, LP
as Manager


SECOND AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
RECITALS:
1
 
 
ARTICLE 1 INTERPRETATION
1
1.1
Definitions
1
1.2
Headings and Table of Contents
8
1.3
Interpretation
8
1.4
Actions by the Manager or the Service Recipients
9
 
 
ARTICLE 2 APPOINTMENT OF THE MANAGER
9
2.1
Appointment and Acceptance
9
2.2
Service Recipients
9
2.3
Subcontracting and Other Arrangements
9
 
 
ARTICLE 3 SERVICES AND POWERS OF THE MANAGER
10
3.1
Services
10
3.2
Appointment of Officers
11
3.3
Supervision of Manager’s Activities
12
3.4
Restrictions on the Manager
12
 
 
ARTICLE 4 RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS
12
4.1
Other Activities
12
4.2
Exclusivity
13
4.3
Independent Contractor, No Partnership or Joint Venture, Absence of Fiduciary
Relationship
13
 
 
ARTICLE 5 MANAGEMENT AND EMPLOYEES
13
5.1
Management and Employees
13
 
 
ARTICLE 6 INFORMATION AND RECORDS
14
6.1
Books and Records
14
6.2
Examination of Records by the Service Recipients
14
6.3
Access to Information by Manager Group
14
6.4
Additional Information
14
 
 
ARTICLE 7 FEES AND EXPENSES
15
7.1
Management Fee
15
7.2
Payment of Management Fee
15
7.3
IDR Fee
15
7.4
Computation and Payment of IDR Fee Amounts
15
7.5
Expenses
17
7.6
Governmental Charges
18
7.7
Computation and Payment of Expenses and Governmental Charges
18
 
 
ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE NEP PARTIES
19
8.1
Representations and Warranties of the Manager
19
8.2
Representations and Warranties of the NEP Parties
20
 
 
ARTICLE 9 LIABILITY AND INDEMNIFICATION
20
9.1
Indemnity
20
9.2
Limitation of Liability
21
 
 
ARTICLE 10 TERM AND TERMINATION
22
10.1
Term
22
10.2
Termination by NEE Operating LP
22





--------------------------------------------------------------------------------





10.3
Termination by the Manager
23
10.4
Survival upon Termination
24
10.5
Action upon Termination
24
 
 
ARTICLE 11 GENERAL PROVISIONS
24
11.1
Amendment
24
11.2
Waiver
25
11.3
Assignment
25
11.4
Failure to Pay When Due
26
11.5
Invalidity of Provisions
26
11.6
Entire Agreement
26
11.7
Mutual Waiver of Jury Trial
27
11.8
Consent to Jurisdiction and Service of Process
27
11.9
Governing Law
27
11.10
Enurement
27
11.11
Notices
27
11.12
Further Assurances
30
11.13
Counterparts
30
 
 
Schedule I
1







--------------------------------------------------------------------------------






 
 
SECOND AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT
THIS SECOND AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this
“Agreement”) is made as of August 4, 2017, by and among NextEra Energy Partners,
LP, a Delaware limited partnership (“NEE Partners”), NextEra Energy Operating
Partners GP, LLC, a Delaware limited liability company (“NEE Operating GP”),
NextEra Energy Operating Partners, LP, a Delaware limited partnership (“NEE
Operating LP” and, together with NEE Partners and NEE Operating GP, the “NEP
Parties”), and NextEra Energy Management Partners, LP, a Delaware limited
partnership (the “Manager”).
RECITALS:
A.
NEE Partners directly wholly owns NEE Operating GP and directly owns interests
in NEE Operating LP.

B.
The NEP Parties and the Manager previously executed the Management Services
Agreement, dated as of July 1, 2014 (the “Original Agreement”), in order for the
NEP Parties to engage the Manager to provide or arrange for other Service
Providers (as defined below) to provide the services set forth in the Original
Agreement to the Service Recipients (as defined below), subject to the terms and
conditions of the Original Agreement, and the Manager accepted such engagement.

C.
The Original Agreement was amended and restated (the “First Amended and Restated
Management Services Agreement”) on March 10, 2017, by the NEP Parties and the
Manager in order to amend the provisions relating to the IDR Fee (as defined
herein) contained in the Original Agreement.

D.
In connection with certain modifications to the First Amended and Restated
Agreement of Limited Partnership of NEE Partners, dated as of July 1, 2014 (the
“Original NEE Partners Partnership Agreement”), and the transactions relating
thereto, the NEP Parties and the Manager desire to amend and restate the First
Amended and Restated Management Services Agreement as set forth herein.



1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereby
agree that the First Amended and Restated Management Services Agreement is, as
of and at the date first written above, amended and restated in its entirety to
read as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
Capitalized terms used but not defined in this Agreement shall have the meanings
ascribed to them in the Partnership Agreement. In this Agreement, the following
terms will have the following meanings:
1.1.1 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;
1.1.2 “Acquired Assets” means any asset acquired after the date hereof by any
member of the NEP Group, including, but not limited, to any assets acquired
pursuant to the ROFO Agreement;
1.1.3 “Additional Fee Amount” means the amount by which one percent (1%) of
EBITDA as calculated by the Manager (which calculation shall be conclusive
absent manifest error) for the most recently ended fiscal year or, with respect
to the fiscal year that includes the Closing Date, the portion of such fiscal
year after the Closing Date, exceeds four million U.S. dollars ($4,000,000),
which amount shall be adjusted for inflation annually beginning on January 1,
2016, at the Inflation Factor;
 
1.1.4 “Adjusted Available Cash” means, in respect of any Quarter, (a) for all
purposes other than Section 7.4.2.1 through Section  7.4.2.3 any remaining
Available Cash that would be deemed to be Operating Surplus under Section 6.3 or
Section 6.5 of the Partnership Agreement before giving effect to the payment of
the IDR Fee and after giving effect to the payment of the Series A Distribution
Amount, (b) for the purposes of Section  7.4.2.1 through Section  7.4.2.3, any
remaining Available Cash that would be deemed to be Operating Surplus under
Section 6.3 or Section 6.5 of the Partnership Agreement before giving effect to
the payment of the IDR Fee and after giving effect to the payment of the Series
A Distribution Amount, after subtracting the aggregate amount that would be
required to be distributed to holders of Common Units to equal the product of
the Base Unit Amount on the Record Date for such Quarter multiplied by the First
Target Quarterly Distribution;
1.1.5 “Agreement” has the meaning assigned thereto in the Preamble;
1.1.6 “Base Incentive Amount” for any Quarter means the sum of (a) the product
of (x) the total Common Units Outstanding on the Record Date for such Quarter
multiplied by (y) the Base Target Quarterly Distribution, plus (b)
$14,039,546.64.
1.1.7 “Base Target Quarterly Distribution” means $0.3525 per Quarter, subject to
adjustment in accordance with Section 7.4.3 hereof.


2

--------------------------------------------------------------------------------





1.1.8 “Base Unit Amount” means 155,676,995 Common Units, subject to proportional
adjustment in the event of any distribution, combination or subdivision (whether
effected by a distribution payable in units or otherwise) of Common Units or
other Partnership Interests in accordance with Section 5.8 of the Partnership
Agreement or any redemption, repurchase, acquisition or similar transaction by
NEE Operating LP of Common Units.
1.1.9 “Business” means the business carried on from time to time by the NEP
Group;
1.1.10 “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close;
1.1.11 “Claims” has the meaning assigned thereto in Section 9.1.1 hereof;
1.1.12 “Conflicts Committee” means the conflicts committee of the board of
directors of NEE Partners;
1.1.13 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies, or has the right or obligation
to operate the assets or facilities, of B, by contract or status (for example
the status of A being the managing member of B) or by virtue of beneficial
ownership of or control over a majority of the voting or economic interests in
B. For the purpose of certainty and without limitation, if A owns or has control
over securities to which are attached more than fifty percent (50%) of the votes
permitted to be cast in the election of directors to the Governing Body of B or,
if A is the general partner of B (a limited partnership), then in each case A
Controls B for this purpose, and the term “Controlled” has the corresponding
meaning;
1.1.14 “CSCS Agreement” means that certain Amended and Restated Cash Sweep and
Credit Support Agreement, dated as of August 4, 2017, between NEE Operating LP
and NEER;
1.1.15 “Designated Individuals” has the meaning assigned thereto in Section 3.2
hereof;
1.1.16 “EBITDA” means the sum of (a) net income plus interest expense plus
income taxes plus depreciation plus amortization, in each case of NEE Operating
LP and the Service Recipients, on a consolidated basis and with each such
component determined in accordance with GAAP, plus (b) to the extent included in
net income referenced in clause (a), any Management Fee, IDR Fee and Public
Company Expenses;
 
1.1.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended;
1.1.18 “Expenses” has the meaning assigned thereto in Section 7.5.2 hereof;
1.1.19 “Expense Statement” has the meaning assigned thereto in Section 7.7
hereof;
1.1.20 “Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt financing or
refinancing (including letters of credit, bank guaranties or other credit
support);


3

--------------------------------------------------------------------------------





1.1.21 “First Amended and Restated Management Services Agreement” has the
meaning assigned thereto in the Recitals;
1.1.22 “First Incentive Tier Amount” for any Quarter means the quotient of
(a) the product of (x) the Base Unit Amount on the Record Date for such Quarter
multiplied by (y) (i) the Second Target Quarterly Distribution for such Quarter
minus (ii) the First Target Quarterly Distribution for such Quarter, divided by
(b) 85%;
1.1.23 “First Target Quarterly Distribution” means $0.215625 per Common Unit per
Quarter, subject to adjustment in accordance with Section 7.4.3 hereof;
1.1.24 “GAAP” means generally accepted accounting principles in the United
States used in preparing financial statements from time to time;
1.1.25 “Governing Body” means (a) with respect to a corporation, the board of
directors of such corporation, (b) with respect to a limited liability company,
the manager(s) or managing member(s) of such limited liability company, (c) with
respect to a limited partnership, the board, committee or other body of the
limited partnership or the general partner of such partnership that serves a
similar function or the general partner itself (or if any such general partner
is itself a limited partnership, the board, committee or other body of such
general partner’s general partner that serves a similar function or such general
partner’s general partner itself) and (d) with respect to any other Person, the
body of such Person that serves a similar function, and in the case of each of
clauses (a) through (d) includes any committee or other subdivision of such body
and any Person to whom such body has delegated any power or authority, including
any officer or managing director;
1.1.26 “Governing Instruments” means (a) the certificate of incorporation and
bylaws in the case of a corporation, (b) the certificate of formation and
operating agreement in the case of a limited liability company, (c) the
certificate of limited partnership and partnership agreement in the case of a
partnership, and (d) any other similar governing document under which an entity
was organized, formed or created and/or operates;
1.1.27 “Governmental Authority” means any (a) international, national,
multinational, federal, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including ISO/RTOs, (b) self-regulatory organization or stock exchange,
(c) subdivision, agent, commission, board, or authority of any of the foregoing,
or (d) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing;
1.1.28 “Governmental Charges” has the meaning assigned thereto in Section 7.6
hereof;
1.1.29 “IDR Fee” means any amounts payable by NEE Operating LP to the Manager
under Section 7.3 or Section 7.4 hereof;
 
1.1.30 “Inflation Factor” means, at any time, the fraction obtained where the
numerator is the Consumer Price Index for the United States of America (all
items) for the then current year and the denominator is the Consumer Price Index
for the United States of America (all items) for the year immediately preceding
the then current year, with appropriate mathematical adjustment made to ensure
that both the numerator and the denominator have been prepared on the same
basis;


4

--------------------------------------------------------------------------------





1.1.31 “Interest Rate” means, for any day, the annual rate of interest equal to
three and one-quarter percent (3.25%) plus the prime rate for that day or, if
such day is not a Business Day, for the next preceding Business Day, as
published in the Wall Street Journal or, if the Wall Street Journal ceases to be
published, in another national U.S. financial publication selected by the
Manager that surveys large U.S. banks and publishes a consensus prime rate;
1.1.32 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the NEP Group owns assets or operates;
1.1.33 “Laws” means any and all applicable (a) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common law and equity, rules,
regulations and municipal bylaws whether domestic, foreign or international,
(b) judicial, arbitral, administrative, ministerial, departmental and regulatory
judgments, orders, writs, injunctions, decisions, and awards of any Governmental
Authority, and (c) policies, practices and guidelines of any Governmental
Authority which, although not actually having the force of law, are considered
by such Governmental Authority as requiring compliance as if having the force of
law, and the term “applicable,” with respect to such Laws and in the context
that refers to one or more Persons, means such Laws that apply to such Person or
Persons or its or their business, undertaking, property or securities at the
relevant time and that emanate from a Governmental Authority having jurisdiction
over the Person or Persons or its or their business, undertaking, property or
securities;
1.1.34 “Liabilities” has the meaning assigned thereto in Section 9.1.1 hereof;
1.1.35 “Management Fee” means an annual amount equal to, for any fiscal year,
the sum of the Quarterly Fee Amounts for such fiscal year plus the Additional
Fee Amount with respect to such fiscal year. The Management Fee may be increased
or decreased from time to time by an agreed upon amount resulting from the
amendment of the scope of the Services pursuant to Section 11.1 hereof;
1.1.36 “Manager” has the meaning assigned thereto in the Preamble;
1.1.37 “Manager Group” means the Manager and its Affiliates (other than any
member of the NEP Group) and any other Service Providers;
1.1.38 “Manager Indemnified Party” has the meaning assigned thereto in
Section 9.1.1 hereof;
1.1.39 “NEE Operating GP” has the meaning assigned thereto in the Preamble;
1.1.40 “NEE Operating LP” has the meaning assigned thereto in the Preamble;
1.1.41 “NEE Partners” has the meaning assigned thereto in the Preamble;
1.1.42 “NEE Partners Units” means units representing limited partner interests
of NEE Partners and shall include NEE Partners Common Units and NEE Partners
Series A Preferred Units.
1.1.43 “NEE Partners Significant Activity” means any of the following:
(i) establishing and approving NEE Partners’ annual operating budget;
(ii) evaluating and approving capital decisions; (iii) evaluating and approving
debt and equity financing decisions; (iv) assessing and approving


5

--------------------------------------------------------------------------------





quarterly cash distributions to holders of NEE Partners Units; and (v) analyzing
and approving related party transactions with the Manager Group.
1.1.44 “NEE Partners Partnership Agreement” means the Second Amended and
Restated Agreement of Limited Partnership of NextEra Energy Partners, LP, dated
as of August 4, 2017 and as amended, restated, modified or supplemented from
time to time.
1.1.45 “NEER” means NextEra Energy Resources, LLC, a Delaware limited liability
company;
1.1.46 “NEP Group” means the NEP Parties and their direct and indirect
Subsidiaries;
1.1.47 “NEP Parties” has the meaning assigned thereto in the Preamble;
1.1.48 “Operating and Administrative Agreements” means the operations and
maintenance agreements, administrative services agreements, and other
operations, maintenance and administrative agreements in effect as of the date
hereof or entered from time to time after the date hereof (including as amended,
restated, modified, supplemented or replaced from time to time) between certain
members of the NEP Group, on the one hand, and the Manager or its Affiliates, on
the other hand, for the operating, maintenance and administrative needs of such
members of the NEP Group and, with respect to any Acquired Assets, any
operations and maintenance agreements, administrative services agreements, and
other operations, maintenance and administrative agreements between any of the
members of the NEP Group with respect to the Acquired Assets, on the one hand,
and the Manager or its Affiliates for the Acquired Assets’ operating,
maintenance and administrative needs, on the other hand. For the purpose of
greater certainty, none of the Operating and Administrative Agreements are, or
shall be, amended, terminated or otherwise altered by this Agreement or by the
CSCS Agreement;
1.1.49 “Operational and Other Services” means any services provided by any
member of the Manager Group to any member of the NEP Group under any Operating
and Administrative Agreement or any other contract (other than this Agreement
and the CSCS Agreement);
1.1.50 “Original Agreement” has the meaning assigned thereto in the Recitals;
1.1.51 “Original NEE Partners Partnership Agreement” has the meaning assigned
thereto in the Recitals;
1.1.52 “Partnership Agreement” means the Second Amended and Restated Agreement
of Limited Partnership of NEE Operating LP, dated as of August 4, 2017, as
amended, restated, modified or supplemented from time to time;
1.1.53 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority;
1.1.54 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Authority,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;


6

--------------------------------------------------------------------------------





1.1.55 “Public Company Expenses” means all of the fees, costs and expenses that
result from NEE Partners’ being a publicly traded entity, including costs
associated with annual, quarterly and current reports, independent auditor fees,
governance and compliance, registrar and transfer agent fees, exchange listing
fees, tax return preparation and filing, legal, advisory and consulting fees,
director compensation and directors and officers liability insurance premiums;
 
1.1.56 “Quarter” means, unless the context requires otherwise, a fiscal quarter
of NEE Operating LP;
1.1.57 “Quarterly Fee Amount” means one million dollars ($1,000,000), which
amount shall be adjusted for inflation annually beginning on January 1, 2016 at
the Inflation Factor;
1.1.58 “ROFO Agreement” means the Amended and Restated Right of First Offer
Agreement, dated as of August 4, 2017, among NEE Partners, NEE Operating LP and
NEER, that provides NEE Operating LP with a right of first offer to purchase
NEER ROFO Assets (as defined therein) offered for sale;
1.1.59 “Second Incentive Tier Amount” for any Quarter means the quotient of
(a) the product of (x) the Base Unit Amount on the Record Date for such Quarter
multiplied by (y) (i) the Third Target Quarterly Distribution for such Quarter
minus (ii) the Second Target Quarterly Distribution for such Quarter, divided by
(b) 75%;
1.1.60 “Second Target Quarterly Distribution” means $0.234375 per Common Unit
per Quarter, subject to adjustment in accordance with Section 7.4.3 hereof;
1.1.61 “Service Providers” means the Manager, other members of the Manager Group
and any other entity or individual that the Manager has arranged to provide the
Services to any Service Recipient;
1.1.62 “Service Recipients” means the NEP Parties and any of their Subsidiaries
listed on Schedule I hereto (as such Schedule may be amended from time to time
in accordance with Section 2.2 hereof);
1.1.63 “Services” has the meaning assigned thereto in Section 3.1 hereof;
1.1.64 “Subsidiary” means, with respect to any Person, (a) any other Person that
is directly or indirectly Controlled by such Person, (b) any trust in which such
Person directly or indirectly holds at least fifty percent (50%) of the
beneficial interests or (c) any partnership in which such Person directly or
indirectly holds at least fifty percent (50%) of the limited partnership
interests;
1.1.65 “Third Party Claim” has the meaning assigned thereto in Section 9.1.2
hereof;
1.1.66 “Third Target Quarterly Distribution” means $0.281250 per Common Unit per
Quarter, subject to adjustment in accordance with Section 7.4.3 hereof; and
1.1.67 “Transaction Fees” means fees paid or payable by the Service Recipients
in the context of mergers and acquisitions transactions.


7

--------------------------------------------------------------------------------





1.2 Headings and Table of Contents
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
1.3 Interpretation
In this Agreement, unless the context otherwise requires:
1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
1.3.2 the words “include”, “includes”, “including” or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
 
1.3.3 references to any Person include such Person’s successors and permitted
assigns;
1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;
1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;
1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day;
1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency;
1.3.8 the words “herein,” “hereof,” “hereby” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety,
not to any particular article or section hereof and not to any particular
provision hereof, except where the context otherwise requires; and
1.3.9 all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, unless otherwise indicated.


8

--------------------------------------------------------------------------------





1.4 Actions by the Manager or the Service Recipients
Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or a Service Recipient hereunder, the parties shall
be entitled to rely conclusively upon it having been given or taken, as
applicable, if the Manager or such Service Recipient, as applicable, has
communicated the same in writing.
ARTICLE 2
APPOINTMENT OF THE MANAGER
2.1 Appointment and Acceptance
2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, the NEP Parties hereby appoint the Manager to provide or arrange
for other Service Providers to provide the Services to the Service Recipients.
2.1.2 The Manager hereby accepts the appointment provided for in Section 2.1.1
and agrees to act in such capacity and to provide or arrange for other Service
Providers to provide the Services to the Service Recipients upon the terms,
conditions and limitations in this Agreement.
2.2 Service Recipients
The Service Recipients on the date hereof are the NEP Parties and each other
Person set forth on Schedule I. The parties acknowledge that any Subsidiary of
NEE Partners, NEE Operating GP or NEE Operating LP that is not a Service
Recipient on the date hereof may be added as a Service Recipient under this
Agreement with the Manager’s prior written consent (not to be unreasonably
withheld). Within five Business Days after the NEP Parties receive such consent,
they shall deliver an amended Schedule I to the Manager that adds such
Subsidiary as a Service Recipient.
 
2.3 Subcontracting and Other Arrangements
The Manager may subcontract to any other Service Provider, or arrange for the
provision of any or all of the Services to be provided by it under this
Agreement by any other Service Provider, and the NEP Parties hereby consent to
any such subcontracting or arrangement, provided that the Manager shall remain
responsible to the Service Recipients for any Services provided by such other
Service Provider.


9

--------------------------------------------------------------------------------





ARTICLE 3
SERVICES AND POWERS OF THE MANAGER
3.1 Services
The Manager will provide, or arrange for the provision by other Service
Providers of, and will have the exclusive power and authority to provide or
arrange for the provision by other Service Providers of, the following services
(the “Services”) to the Service Recipients to the extent such Services are not
otherwise provided to the Service Recipients under any Operating and
Administrative Agreement, subject to the supervision of the Governing Body of
the applicable Service Recipient as set forth in Section 3.3:
3.1.1 causing or supervising the carrying out of all day-to-day management,
secretarial, accounting, banking, treasury, legal, administrative, human
resources, liaison, representative, regulatory and reporting functions and
obligations;
3.1.2 supervising the establishment and maintenance of books and records;
3.1.3 identifying, evaluating and recommending to the NEP Group maintenance
capital expenditures, expansion capital expenditures, acquisitions or
dispositions from time to time and assisting in negotiating the terms thereof;
3.1.4 recommending and managing the raising of funds whether by way of debt,
equity or otherwise, including the preparation, review or distribution of any
prospectus or offering memorandum in respect thereof and managing the
communications support in connection therewith;
3.1.5 recommending candidates to serve on the board of directors of NEE
Partners;
3.1.6 making recommendations with respect to the exercise of any voting rights
to which each of the Service Recipients is entitled;
3.1.7 making recommendations with respect to the payment of distributions by the
Service Recipients, including distributions by NEE Partners and NEE Operating LP
to holders of their respective common units;
3.1.8 making recommendations with respect to the hiring, and monitoring and
providing oversight, of accounting, financial or legal advisors and technical,
commercial, marketing and other independent experts;
3.1.9 managing litigation or commencing litigation after consulting with the
applicable Service Recipients;
3.1.10 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient;
3.1.11 preparing and filing of all tax returns by each Service Recipient and all
tax-related regulatory filings and reports, and directing the Service Recipients
with respect to tax elections pursuant to Article IX of the NEE Partners
Partnership Agreement;
 
3.1.12 directing the general partner of NEE Operating LP with respect to (i) any
restrictions imposed on the transfer of partnership interests pursuant to
Section 4.7(b) of the Partnership


10

--------------------------------------------------------------------------------





Agreement or (ii) allocations for capital account or tax purposes pursuant to
Section 6.1 of the Partnership Agreement;
3.1.13 preparing and submission of the Service Recipients’ annual financial
statements and quarterly interim financial statements (a) to be prepared in
accordance with GAAP and audited at least to such extent and with such frequency
as may be required by law or regulation or in order to comply with any debt
covenants and (b) to be submitted to each Service Recipient for its prior
approval;
3.1.14 supervising the Service Recipients’ compliance with all regulatory
requirements applicable to the Service Recipients in respect of their and their
Subsidiaries’ business activities, including preparing or causing to be prepared
and filing or causing to be filed all regulatory filings and reports, including
all reports and documents required under the Exchange Act and other applicable
securities laws;
3.1.15 assisting the Service Recipients in connection with communications with
investors and lenders to the Service Recipients, including presentations,
conference calls and other related matters, and investor relations generally;
3.1.16 effecting the entry into and maintaining appropriate insurance policies
covering each Service Recipient’s assets, together with other applicable
insurance against other risks, including directors and officers insurance, in
each case as the relevant Service Recipient deems appropriate;
3.1.17 advising the Service Recipients regarding the maintenance of compliance
with applicable Laws and other obligations; and
3.1.18 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipients’
day-to-day operations.
3.2 Appointment of Officers
Notwithstanding anything contrary in this Article 3, the Manager shall designate
individuals (the “Designated Individuals”) (i) to serve on the Governing Bodies
of the Service Recipients (other than NEE Partners) and (ii) to carry out the
functions of director (other than with respect to NEE Partners), principal
executive, accounting and financial officers and otherwise to act as officers of
the Service Recipients, including the Chief Executive Officer, Chief Financial
Officer, General Counsel, Treasurer, President and any other officer of NEE
Partners. The board of directors of NEE Partners shall cause the Governing Body
or the controlling shareholder, member or general partner of each applicable
Service Recipient to appoint the Designated Individuals to the roles designated
by the Manager; provided that such individuals are determined by the Manager in
good faith to have the appropriate experience, qualifications, skills and such
other relevant attributes to carry out such individuals’ designated functions
with respect to the applicable Service Recipient.


11

--------------------------------------------------------------------------------





3.3 Supervision of Manager’s Activities
The Manager and any Designated Individual shall, at all times, be subject to the
supervision of the relevant Service Recipient’s Governing Body, and shall not
provide or arrange for the provision of such Services as such Governing Body may
decline to accept from time to time, and any actions taken by the Manager
pursuant to Section 3.1 shall be consistent in all material respects with any
guidelines, directions or instructions of, the board of directors of NEE
Partners with respect to the applicable Services.
3.4 Restrictions on the Manager
3.4.1 The Manager shall, and shall cause any other Service Provider to, refrain
from taking any action that is not in compliance with or would violate any Laws
or that otherwise would not be permitted by the Governing Instruments of the
applicable Service Recipients. If the Manager or any Service Provider is
instructed by a Service Recipient to take any action that is not in such
compliance, to the extent such Person has knowledge of such non-compliance, such
Person will promptly notify such Service Recipient of its judgment that such
action would not comply with or would violate any such Laws or otherwise would
not be permitted by such Governing Instrument.
3.4.2 The Manager shall, and shall cause any other Service Provider to, refrain
from taking any action that, to the Manager’s knowledge, at the time such action
is taken, is intended to materially conflict with or directly contravene any
resolution or other determination of the board of directors of NEE Partners in
each case relating to any NEE Partners Significant Activity, provided that the
Manager shall at all times be entitled to provide the Services to the extent
provided by this Agreement.
3.4.3 In performing its duties under this Agreement, each member of the Manager
Group (a) may consult with legal counsel, accountants, appraisers, management
consultants, investment bankers and other consultants and advisers selected by
it, and any act taken or omitted to be taken in reliance upon the advice or
opinion (including an opinion of counsel) of such Persons as to matters that any
member of the Manager Group reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such advice or opinion, and
(b) shall be permitted to rely in good faith upon the direction of a Service
Recipient to evidence any approvals or authorizations that are required under
this Agreement.
ARTICLE 4
RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS
4.1 Other Activities
No member of the Manager Group (and no Affiliate, director, officer, member,
partner, shareholder or employee of any member of the Manager Group) shall be
prohibited from engaging in other business activities or sponsoring, or
providing services to, third parties that compete directly or indirectly with
the Service Recipients.


12

--------------------------------------------------------------------------------





4.2 Exclusivity
Except as expressly provided for herein or in the Operating and Administrative
Agreements, none of the NEP Parties shall, and the NEP Parties shall cause the
other Service Recipients not to, during the term of this Agreement, engage any
Person other than the Manager to provide any services comparable to the Services
without the prior written consent of the Manager, which may be withheld in the
absolute discretion of the Manager.
4.3 Independent Contractor, No Partnership or Joint Venture, Absence of
Fiduciary Relationship
The parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability as such on any of
them as a result of this Agreement, provided that nothing herein will be
construed so as to prohibit the Service Recipients and the Manager from
embarking upon an investment together as partners, joint venturers or in any
other manner whatsoever. The parties acknowledge that no fiduciary or advisory
relationship between the Manager, on the one hand, and the Service Recipients,
on the other, has been created by this Agreement. Each of the NEP Parties
waives, on its own behalf and on behalf of the other Service Recipients, to the
fullest extent permitted by law, any claims they may have against the Manager
for breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
the Manager shall have no liability (whether direct or indirect) to the Service
Recipients in respect of such a fiduciary duty claim or to any person asserting
a fiduciary duty claim on behalf of or in right of the Service Recipients,
including the owners, employees or creditors of the Service Recipients.
 
ARTICLE 5
MANAGEMENT AND EMPLOYEES
5.1 Management and Employees
5.1.1 The Manager shall arrange, or shall arrange for another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
available to carry out the Services. Such personnel and support staff shall
devote such time to the provision of the Services to the Service Recipients as
the relevant member of the Manager Group reasonably deems necessary and
appropriate in order to fulfill its obligations hereunder. Such personnel and
support staff need not have as their primary responsibility the provision of the
Services to the Service Recipients or be dedicated exclusively to the provision
of the Services to the Service Recipients.
5.1.2 Each of the NEP Parties shall, and shall cause each of the other Service
Recipients to, do all things reasonably necessary on its part as requested by
any member of the Manager Group consistent with the terms of this Agreement to
enable the members of the Manager Group to fulfill their obligations, covenants
and responsibilities and to exercise their rights pursuant to this Agreement.
5.1.3 The Manager covenants and agrees to, and to cause any other member of the
Manager Group to, exercise the power and discharge the duties conferred under
this Agreement honestly and in good faith, and shall exercise the degree of
care, diligence and skill that a reasonably prudent person would exercise in
comparable circumstances.


13

--------------------------------------------------------------------------------





ARTICLE 6
INFORMATION AND RECORDS
6.1 Books and Records
The Manager shall, or shall cause any other member of the Manager Group to, as
applicable, maintain proper books, records and documents on behalf of each
Service Recipient in conformity in all material respects with GAAP and all
requirements of applicable Laws and in the ordinary course of business
consistent with past practice.
6.2 Examination of Records by the Service Recipients
Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service Recipients and their authorized representatives, for examination
during normal business hours on any Business Day, all books, records and
documents required to be maintained under Section 6.1 hereof. For the avoidance
of doubt, none of the Manager Group shall have any obligation hereunder to
provide data for costs, fees or expenses that are not paid or reimbursed
pursuant to Section 7.5. Any examination of records will be conducted in a
manner which will not unduly interfere with the conduct of the Service
Recipients’ activities or of the Manager Group’s business in the ordinary
course.
6.3 Access to Information by Manager Group
Each of the NEP Parties shall, and shall cause the other Service Recipients to:
6.3.1 grant, or cause to be granted, to the Manager Group full access to all
documentation and information reasonably necessary in order for the Manager
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof, including to enable the Manager Group to provide the Services; and
6.3.2 provide, or cause to be provided, all documentation and information as may
be reasonably requested by any member of the Manager Group, and promptly notify
the appropriate member of the Manager Group of any material facts or information
of which the Service Recipients are aware, including any known, pending or
threatened suits, actions, claims, proceedings or orders by or against any
member of the NEP Group before any Governmental Authority, that may affect the
performance of the obligations, covenants or responsibilities of the Manager
Group pursuant to this Agreement, including maintenance of proper financial
records.
6.4 Additional Information
The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results, provided that, in making any use of such
additional information, the relevant Service Provider will not, and will cause
its Affiliates not to, do so in any manner that the relevant Service Provider or
its Affiliates knows, or ought reasonably to know, would cause or result in a
breach of any confidentiality provision of agreements to which any Service
Recipient is a party or is bound.


14

--------------------------------------------------------------------------------





ARTICLE 7
FEES AND EXPENSES
7.1 Management Fee
7.1.1 Management Fee. NEE Operating LP, on behalf of the Service Recipients,
hereby agrees to pay, during the term of this Agreement, the Management Fee. The
Management Fee shall be paid in accordance with Section 7.2.
7.1.2 No Reduction in Fees. The Management Fee will not be reduced by the amount
of (a) any fees for Operational and Other Services that are paid or payable by
any member of the NEP Group to any member of the Manager Group, (b) any
Expenses, (c) any Transaction Fees or (d) any costs, fees or expenses paid by or
on behalf of NEE Operating LP under the CSCS Agreement.
7.2 Payment of Management Fee
NEE Operating LP shall remit the Quarterly Fee Amount to the Manager no later
than the 15th day following the end of each Quarter. The Manager will compute
the Additional Fee Amount for each fiscal year as soon as practicable following
the end of the fiscal year with respect to which such payment is due, but in any
event no later than January 31 of the immediately succeeding fiscal year. A copy
of the computations made will thereafter, for informational purposes only,
promptly be delivered to NEE Operating LP. As soon as practicable following
delivery of the computation of an Additional Fee Amount, but in no event later
than the 15th day following receipt of such computation, NEE Operating LP shall
remit such Additional Fee Amount to the Manager.
7.3 IDR Fee
NEE Operating LP, on behalf of the Service Recipients, hereby agrees to pay to
the Manager or its permitted transferees, until the dissolution of NEE Operating
LP in accordance with the Partnership Agreement, the IDR Fee as computed under
Section 7.4. Any IDR Fee will be paid quarterly concurrently with the payment of
distributions by NEE Operating LP to holders of its Common Units in accordance
with the Partnership Agreement or promptly thereafter.
 
7.4 Computation and Payment of IDR Fee Amounts
7.4.1 For each Quarter in which NEE Operating LP has Adjusted Available Cash
equal to or greater than the Base Incentive Amount, the IDR Fee in respect of
such Quarter shall be paid based on the hypothetical distributions of Adjusted
Available Cash by NEE Operating LP to holders of its Common Units as set forth
below:
7.4.1.1 First, NEE Operating LP will pay $14,039,546.64 of such Adjusted
Available Cash to the Manager and will be deemed to distribute any remaining
Adjusted Available Cash to holders of its Common Units until the aggregate
amount so paid and deemed to be distributed pursuant to this Section  7.4.1.1
with respect to such Quarter is equal to the Base Incentive Amount;
7.4.1.2 Second, NEE Operating LP will pay twenty-five percent (25%) of any
remaining Adjusted Available Cash to the Manager.
7.4.2 For each Quarter in which NEE Operating LP has Adjusted Available Cash
less than the Base Incentive Amount, the IDR Fee in respect of such Quarter
shall be paid based on hypothetical


15

--------------------------------------------------------------------------------





distributions of Adjusted Available Cash by NEE Operating LP to holders of its
Common Units as set forth below; provided that the payment of the IDR Fee and
the hypothetical distributions to holders of its Common Units set forth below
shall be calculated on the basis of the Base Unit Amount:
7.4.2.1 First, NEE Operating LP will pay fifteen percent (15%) of any Adjusted
Available Cash to the Manager and will be deemed to distribute eighty-five
percent (85%) to holders of its Common Units until the aggregate amount so paid
and deemed to be distributed pursuant to this Section 7.4.2.1 with respect to
such Quarter is equal to the First Incentive Tier Amount;
7.4.2.2 Second, NEE Operating LP will pay twenty-five percent (25%) of any
remaining Adjusted Available Cash to the Manager and will be deemed to
distribute seventy-five percent (75%) to holders of its Common Units until the
aggregate amount so paid and deemed to be distributed pursuant to this
Section 7.4.2.2 with respect to such Quarter is equal to the Second Incentive
Tier Amount; and
7.4.2.3 Third, NEE Operating LP will pay fifty percent (50%) of any remaining
Adjusted Available Cash to the Manager and will be deemed to distribute fifty
percent (50%) to holders of its Common Units;
provided that, in each case, the IDR Fee for such quarter shall be paid as
contemplated by this Section 7.4.2 until (x) the aggregate deemed per Common
Unit distribution to holders of its Common Units pursuant to this Section 7.4.2
equals (y) the per Common Unit distribution declared by NEE Operating LP to
holders of its Common Units in accordance with the Partnership Agreement for the
applicable Quarter; provided further that the aggregate IDR Fee payable for such
quarter pursuant to this Section 7.4.2 shall in no event exceed $14,039,546.64.
7.4.3 If the Minimum Quarterly Distribution is adjusted in accordance with
Section 6.6 of the Partnership Agreement, the Base Target Quarterly
Distribution, the First Target Quarterly Distribution, the Second Target
Quarterly Distribution and the Third Target Quarterly Distribution will each be
adjusted correspondingly in the same proportion as the amount by which the
Minimum Quarterly Distribution is so adjusted relative to the Minimum Quarterly
Distribution prior to such adjustment.
7.4.4 If the Minimum Quarterly Distribution has been reduced to zero pursuant to
Section 6.6 of the Partnership Agreement and the Base Target Quarterly
Distribution, the First Target Quarterly Distribution, the Second Target
Quarterly Distribution and the Third Target Quarterly Distribution have also
been reduced to zero pursuant to Section 7.4.3, the IDR Fee will be payable
solely in accordance with Section 7.4.2.3 in respect of Adjusted Available Cash
that is deemed to be Operating Surplus under the Partnership Agreement. For the
purposes of any IDR Fee payable pursuant to this Section 7.4.4 and in accordance
with Section 7.4.2.3 as described in the immediately preceding sentence, the
final two provisos of Section 7.4.2 shall not apply to the calculation of such
IDR Fee.
 
7.4.5 Upon the dissolution of NEE Operating LP in accordance with Article XII of
the Partnership Agreement, to the extent that NEE Operating LP receives cash in
excess of that required to discharge liabilities as provided in Section 12.4 of
the Partnership Agreement, NEE Operating LP will not pay the IDR Fee to the
Manager on any such excess.


16

--------------------------------------------------------------------------------





7.5 Expenses
7.5.1 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse any member of the Manager Group for the salaries and
other compensation of the management, personnel or support staff of the Manager
Group who provide the Services to such Service Recipients or overhead for such
persons, except as otherwise provided by Section  7.5.2.10.
7.5.2 NEE Operating LP, on behalf of the Service Recipients, shall reimburse the
Manager for all out-of-pocket fees, costs and expenses, including those of any
third party (other than those contemplated by Section 7.5.1 hereof (except as
otherwise provided by Section 7.5.2.10)) (“Expenses”), incurred by the Manager
or any member of the Manager Group in connection with the provision of the
Services, provided that, if any Expenses arise from Services that are shared
with the Manager or any member of the Manager Group, the Manager shall in good
faith determine the portion of Expenses allocable to members of the Manager
Group. Expenses are expected to include, among other things:
7.5.2.1 Public Company Expenses;
7.5.2.2 fees, costs and expenses relating to any debt or equity financing
(including the arrangement thereof) for any member of the NEP Group;
7.5.2.3 out-of-pocket fees, costs and expenses incurred in connection with
operation and maintenance services to the extent not otherwise provided in the
Operating and Administrative Agreements;
7.5.2.4 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;
7.5.2.5 amounts paid by the relevant member of the Manager Group under
indemnification, contribution or similar arrangements;
7.5.2.6 fees, costs and expenses relating to financial reporting, regulatory
filings, investor relations and similar activities and the fees, costs and
expenses of agents, advisors, consultants and other Persons who provide Services
to or on behalf of a Service Recipient;
7.5.2.7 any other fees, costs and expenses incurred by any member of the Manager
Group that are reasonably necessary for the performance by the Manager of its
duties and functions under this Agreement;
7.5.2.8 fees, expenses and costs incurred in connection with the investigation,
acquisition, holding or disposal of any asset or business (including with
respect to any Acquired Assets) that is made or that is proposed to be made by
the Service Recipients, provided that, where the acquisition or proposed
acquisition involves an investment that is made alongside one or more other
Persons (including NextEra Energy, Inc. and its Affiliates (other than members
of the NEP Group)), the Manager shall allocate such fees, expenses and costs in
proportion to the notional amount of the investment made (or that would have
been made in the case of an unconsummated acquisition) among members of the NEP
Group and such other Persons;
7.5.2.9 premiums, deductibles and other costs, fees and expenses for insurance
policies covering assets of the Service Recipients and other members of the NEP
Group, together with other applicable insurance in respect of the members of the
NEP Group against other risks; and


17

--------------------------------------------------------------------------------





7.5.2.10 to the extent the Manager determines in good faith that additional
operational staff is needed for the proper provision of the Services to the
Service Recipients after the date hereof, the salaries and other compensation of
such staff.
 
7.6 Governmental Charges
Without limiting Section 7.5 above, NEE Operating LP, on behalf of the Service
Recipients, shall pay or reimburse the relevant member of the Manager Group for
all sales taxes, use taxes, value added taxes, withholding taxes or other
similar taxes, customs duties or other governmental charges (“Governmental
Charges”) that are levied or imposed by any Governmental Authority by reason of
this Agreement or any other agreement contemplated by this Agreement, or the
fees or other amounts payable hereunder or thereunder, except for any income
taxes, corporate taxes, capital gains taxes or other similar taxes payable by
any member of the Manager Group. Any failure by the Manager Group to collect
monies on account of these Governmental Charges shall not constitute a waiver of
the right to do so.
7.7 Computation and Payment of Expenses and Governmental Charges
Within thirty (30) days after the end of each calendar month, the Manager shall,
or shall cause the other Service Providers to, prepare statements (each, an
“Expense Statement”) documenting the Expenses and Governmental Charges incurred
or paid during such calendar month that are to be reimbursed pursuant to this
Article 7 and shall deliver such statements to NEE Operating LP and the relevant
Service Recipient, provided that, if the Manager fails to include Expenses and
Governmental Charges for any calendar month in the Expense Statement for such
month, then the Manager shall be entitled to include such Expenses and
Governmental Charges in a subsequent Expense Statement. All Expenses and
Governmental Charges reimbursable pursuant to this Article 7 shall be reimbursed
by NEE Operating LP no later than the date that is thirty (30) days after
receipt of an Expense Statement. The provisions of this Section 7.7 shall
survive the termination of this Agreement.


18

--------------------------------------------------------------------------------





ARTICLE 8
REPRESENTATIONS AND WARRANTIES OF THE MANAGER
AND THE NEP PARTIES
8.1 Representations and Warranties of the Manager
The Manager hereby represents and warrants to the NEP Parties that:
8.1.1 it is validly organized and existing under the laws of the State of
Delaware;
8.1.2 it or another Service Provider, as applicable, holds, and shall hold, such
Permits as are necessary to perform its obligations hereunder and is not aware
of, or shall inform the Service Recipients promptly upon knowledge of, any
reason why such Permits might no longer be valid;
8.1.3 it has the power, capacity and authority to enter into this Agreement and
to perform its obligations hereunder;
8.1.4 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;
8.1.5 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not contravene, breach or result
in any default under its Governing Instruments, or under any mortgage, lease,
agreement or other legally binding instrument, Permit or applicable Law to which
it is a party or by which it or any of its properties or assets may be bound,
except for any such contravention, breach or default which would not have a
material adverse effect on the Manager’s ability to perform its obligations
under this Agreement;
8.1.6 no authorization, consent or approval of, or filing with or notice to, any
Person is required in connection with the execution, delivery or performance by
it of this Agreement; and
 
8.1.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and reasonableness, equitable defenses
and limits as to the availability of equitable remedies, whether such principles
are considered in a proceeding at law or in equity.


19

--------------------------------------------------------------------------------





8.2 Representations and Warranties of the NEP Parties
Each of the NEP Parties hereby represents and warrants to the Manager that:
8.2.1 it (and, if applicable, its managing member or general partner) is validly
organized and existing under the Laws governing its formation and organization;
8.2.2 it, or the relevant Service Recipient, holds such Permits necessary to own
and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
no longer be valid;
8.2.3 it (or, as applicable, its managing member or general partner on its
behalf) has the power, capacity and authority to enter into this Agreement and
to perform its duties and obligations hereunder;
8.2.4 it (or, as applicable, its managing member or general partner) has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement;
8.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
managing member or general partner on its behalf) and the performance by it of
its obligations hereunder do not and will not contravene, breach or result in
any default under its Governing Instruments (or, if applicable, the Governing
Instruments of its managing member or general partner), or under any mortgage,
lease, agreement or other legally binding instrument, Permit or applicable Law
to which it is a party or by which any of its properties or assets may be bound,
except for any such contravention, breach or default that would not have a
material adverse effect on the business, assets, financial condition or results
of operations of the Service Recipients as a whole;
8.2.6 no authorization, consent or approval of, or filing with or notice to, any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member or general partner on its behalf) of
this Agreement; and
8.2.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (b) general principles of equity, including standards
of materiality, good faith, fair dealing and reasonableness, equitable defenses
and limits as to the availability of equitable remedies, whether such principles
are considered in a proceeding at law or in equity.
ARTICLE 9
LIABILITY AND INDEMNIFICATION
9.1 Indemnity
9.1.1 The NEP Parties hereby jointly and severally agree, to the fullest extent
permitted by applicable Laws, to indemnify, defend and hold harmless, and to
cause each other Service Recipient to indemnify, defend and hold harmless, each
member of the Manager Group and any directors, officers, agents, members,
partners, stockholders and employees and other representatives of each member of
the Manager Group (each, a “Manager Indemnified Party”) from and against any
claims, liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority


20

--------------------------------------------------------------------------------





or otherwise or in connection with the business, investments and activities of
the Service Recipients or in respect of or arising from this Agreement or the
Services provided hereunder (“Claims”), including any Claims arising on account
of the Governmental Charges contemplated by Section 7.6 hereof, provided that no
Manager Indemnified Party shall be so indemnified with respect to any Claim to
the extent that such Claim is finally determined by a final and non-appealable
judgment entered by a court of competent jurisdiction to have resulted from such
Manager Indemnified Party’s bad faith, fraud, willful misconduct or recklessness
or, in the case of a criminal matter, conduct undertaken with actual knowledge
that the conduct was unlawful.
9.1.2 If any action, suit, investigation, proceeding or claim is made or brought
by any third party with respect to which a Service Recipient is obligated to
provide indemnification under this Agreement (a “Third Party Claim”), the
Manager Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel, as
well as the reasonable costs (excluding an amount reimbursed to such Manager
Indemnified Party for the time spent in connection therewith) and out-of-pocket
expenses incurred in connection therewith, shall be paid by or on behalf of the
NEP Parties as incurred, but shall be subject to recoupment by the NEP Parties
if ultimately they are not liable to pay indemnification hereunder.
9.1.3 The Manager shall, or shall cause the applicable Manager Indemnified Party
to, promptly after the receipt of notice of the commencement of any Third Party
Claim, notify the NEP Parties in writing of the commencement of such Third Party
Claim (provided that any unintentional failure to provide any such notice will
not prejudice the right of any such Manager Indemnified Party hereunder) and,
throughout the course of such Third Party Claim, such Manager Indemnified Party
will use its reasonable best efforts to provide copies of all relevant
documentation to the NEP Parties, to keep the NEP Parties apprised of the
progress thereof and to discuss with the NEP Parties all significant actions
proposed.
9.1.4 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 9.1 shall be in addition to and not in
derogation of any other liability which the NEP Parties or other Service
Recipients in any particular case may have or of any other right to indemnity or
contribution which any Manager Indemnified Party may have by statute or
otherwise at law.
9.1.5 The indemnity provided in this Section 9.1 shall survive the completion of
Services rendered under, or any termination or purported termination of, this
Agreement.
9.2 Limitation of Liability
9.2.1 Neither the Manager nor any other member of the Manager Group assumes any
responsibility under this Agreement other than to render the Services in good
faith, and no member of the Manager Group will be responsible for any action of
a Service Recipient (including its Governing Body) in following or declining to
follow any advice or recommendations of the relevant Service Provider.
9.2.2 No Manager Indemnified Party will be liable to a Service Recipient, a
Service Recipient’s Governing Body (including, for greater certainty, a director
or officer of a Service Recipient or another individual with similar function or
capacity) or any security holder or partner of a Service Recipient for any
Liabilities that may occur as a result of any acts or omissions by the Manager
Indemnified Party pursuant to or in accordance with this Agreement.


21

--------------------------------------------------------------------------------





9.2.3 Notwithstanding anything to the contrary in this Agreement, the maximum
amount of the aggregate liability of the Manager Indemnified Parties pursuant to
this Agreement will be equal to the amounts of Management Fees previously paid
in respect of Services pursuant to this Agreement in the most recent calendar
year by the Service Recipients pursuant to Article 7 (but will be no less than
four million U.S. dollars ($4,000,000)).
9.2.4 For the avoidance of doubt, the provisions of this Section 9.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.
ARTICLE 10
TERM AND TERMINATION
10.1 Term
This Agreement shall continue in full force and effect until January 1, 2068 and
shall be automatically renewed for each successive five-year period thereafter
unless, no later than ninety (90) days prior to the date of any such renewal,
NEE Operating LP or the Manager provides written notice to the other that it
does not wish for this Agreement to be renewed, provided that NEE Operating LP
shall not be permitted to provide any such notice that it does not wish for this
Agreement to be renewed without the prior written consent of the Manager if, at
the time this Agreement would terminate following the provision of such notice,
any of the Operating and Administrative Agreements would remain in effect,
provided further that this Agreement may be earlier terminated in accordance
with Section 10.2 or Section 10.3. Notwithstanding the foregoing or anything
else in this Agreement to the contrary, Section 7.3, Section 7.4 and Article 9
(in respect of the Manager) shall remain in full force and effect until the
later of (a) the termination of this entire Agreement in accordance with
Section 10.2 or Section 10.3 and (b) the dissolution of NEE Operating LP in
accordance with Section 12.1 of the Partnership Agreement.
10.2 Termination by NEE Operating LP
10.2.1 NEE Operating LP on behalf of the Service Recipients may, subject to
Section 10.2.2, terminate this Agreement effective upon ninety (90) days’ prior
written notice of termination to the Manager without payment of any termination
fee if:
10.2.1.1 the Manager defaults in the performance or observance of any material
term, condition or agreement contained in this Agreement in a manner that
results in material harm to the Service Recipients and such default continues
for a period of ninety (90) days after written notice thereof is given to the
Manager specifying such default and requesting that the same be remedied in such
ninety (90) day period;
10.2.1.2 the Manager engages in any act of fraud, misappropriation of funds or
embezzlement against any Service Recipient that results in material harm to the
Service Recipients;
10.2.1.3 the Manager is reckless in the performance of its obligations under
this Agreement, and such recklessness results in material harm to the Service
Recipients;
10.2.1.4 the Manager makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of


22

--------------------------------------------------------------------------------





competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency; or
10.2.1.5 the board of directors of NEE Partners determines in good faith that
the Manager has intentionally or willfully defaulted in the performance of its
obligations under Section 3.4.2, such default has caused, or would reasonably be
expected to cause, material harm to NEE Partners and its subsidiaries, taken as
a whole, and such default continues for a period of ninety (90) days after
written notice thereof is given to the Manager specifying such default and
requesting that the same be remedied in such ninety (90) day period.
 
10.2.2 This Agreement may only be terminated pursuant to Section 10.2.1 above by
NEE Operating LP with the prior written approval of the board of directors of
NEE Partners and the Conflicts Committee.
10.2.3 This Agreement may not be terminated by any of the NEP Parties due solely
to the poor performance or underperformance of any of its Subsidiaries or the
Business or any investment made by any member of the NEP Group on the
recommendation of any member of the Manager Group or any change of control of
the Manager.
10.3 Termination by the Manager
The Manager may terminate this Agreement without payment of any termination fee,
effective one hundred eighty (180) days after written notice of termination has
been given to the NEP Parties:
10.3.1 if any NEP Party defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to any member of the Manager Group and such
default continues for a period of ninety (90) days after written notice thereof
specifying such default and requesting that the same be remedied in such ninety
(90) day period;
10.3.2 if, with respect to any Service Recipient and its Subsidiaries (but
solely with respect to such Service Recipient and its Subsidiaries), such
Service Recipient makes a general assignment for the benefit of its creditors,
institutes proceedings to be adjudicated voluntarily bankrupt, consents to the
filing of a petition of bankruptcy against it, is adjudicated by a court of
competent jurisdiction as being bankrupt or insolvent, seeks reorganization
under any bankruptcy law or consents to the filing of a petition seeking such
reorganization or has a decree entered against it by a court of competent
jurisdiction appointing a receiver liquidator, trustee or assignee in bankruptcy
or in insolvency; or
10.3.3 if neither NextEra Energy, Inc. nor any of its controlled Affiliates
Controls each of NEE Partners and NEE Operating LP (without regard to the rights
and obligations of the parties under this Agreement).


23

--------------------------------------------------------------------------------





10.4 Survival upon Termination
If this Agreement is terminated pursuant to this Article 10, such termination
will be without any further liability or obligation of any party hereto, except
for any rights or obligations that accrued prior to such termination and except
as provided in Section 6.4, Section 7.3, Article 9 and this Article 10.
10.5 Action upon Termination
10.5.1 From and after the effective date of the termination of this Agreement,
the Manager shall not be entitled to receive the Management Fee for further
Services under this Agreement, but will be paid all compensation and reimbursed
for all Expenses and Governmental Charges accruing up to and including the date
of termination.
10.5.2 Upon any termination of this Agreement, the Manager shall forthwith:
10.5.2.1 deliver to the Service Recipients a full accounting covering the period
following the date of the last accounting furnished to the Service Recipients;
and
10.5.2.2 deliver to the Service Recipients all property and documents of the
Service Recipients then in the custody of the Manager Group (subject to the
Manager’s right to retain a copy of each document for document retention
purposes).
 
ARTICLE 11
GENERAL PROVISIONS
11.1 Amendment
Except as expressly provided in this Agreement, no amendment of, supplement to
or waiver of this Agreement will be binding unless the amendment, supplement or
waiver is executed in writing by each party to be bound thereby, provided,
however, that NEE Operating LP may not, without the prior approval of the
Conflicts Committee, agree to any amendment of, supplement to or waiver of this
Agreement that, in the determination of the board of directors of NEE Partners,
would be materially adverse to the holders of NEE Partners Common Units.


24

--------------------------------------------------------------------------------





11.2 Waiver
No waiver of any provision of this Agreement will constitute a waiver of any
other provision, and no waiver of any provision of this Agreement will
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.
11.3 Assignment
11.3.1 This Agreement shall not be assigned by the Manager without the prior
written consent of the board of directors of NEE Partners (which shall not be
unreasonably withheld), except (a) pursuant to Section 2.3 hereof, (b) in the
case of assignment to a Person that is the Manager’s successor by merger,
consolidation, purchase of assets or other similar transaction, in which case
the successor shall be bound under this Agreement and by the terms of the
assignment in the same manner as the Manager is bound under this Agreement, or
(c) to an Affiliate of the Manager or a Person that, in the reasonable and good
faith determination of the board of directors of NEE Partners and the Conflicts
Committee, is an experienced and reputable manager, in which case the Affiliate
or assignee shall be bound under this Agreement and by the terms of the
assignment in the same manner as the Manager is bound under this Agreement.
Notwithstanding the foregoing, nothing contained in this Agreement shall
preclude (i) any pledge, hypothecation or other transfer or assignment of the
Manager’s rights, title and interest under this Agreement, including any amounts
payable to the Manager under this Agreement, to a bona fide Financing Party as
security for debt financing to the Manager or any other member of the Manager
Group, or (ii) the assignment of such rights, title and interest under this
Agreement upon exercise of remedies by a Financing Party following a default by
the Manager or any other member of the Manager Group under financing agreements
entered into with the Financing Parties.
11.3.2 This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Manager, except in the case of
assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement. Notwithstanding
the foregoing, nothing contained in this Agreement shall preclude (i) any
pledge, hypothecation or other transfer or assignment of any NEP Party’s rights,
title and interest under this Agreement, including any amounts payable to such
NEP Party or any other member of the NEP Group under this Agreement, to a bona
fide Financing Party as security for debt financing to such NEP Party or any
other member of the NEP Group, or (ii) the assignment of such rights, title and
interest under this Agreement upon exercise of remedies by a Financing Party
following a default by such NEP Party or any other member of the NEP Group under
financing agreements entered into with the Financing Parties.
11.3.3 Notwithstanding the provisions in Section 11.3.1 and Section 11.3.2, the
Manager may assign its right to receive the IDR Fee hereunder, in whole or in
part, to any person without the consent of any other party hereto.
 
11.3.4 Any purported assignment of this Agreement in violation of this Article
11 shall be null and void.


25

--------------------------------------------------------------------------------





11.4 Failure to Pay When Due
Any amount payable by any NEP Party to any member of the Manager Group hereunder
that is not remitted when so due will remain due (whether on demand or
otherwise), and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.
11.5 Invalidity of Provisions
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law that renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision that is declared
invalid or unenforceable with a valid and enforceable provision, the economic
effect of which comes as close as possible to that of the invalid or
unenforceable provision that it replaces.
11.6 Entire Agreement
This Agreement constitutes the entire agreement among the parties pertaining to
the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute), and there are no
agreements in connection with such subject matter, except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made prior to,
contemporaneously with, or after entering into, this Agreement by any party to
this Agreement or its directors, officers, employees or agents, to any other
party to this Agreement or its directors, officers, employees or agents, except
to the extent that the same has been reduced to writing and included as a term
of this Agreement, and none of the parties to this Agreement has been induced to
enter into this Agreement by reason of any such warranty, representation,
opinion, advice or assertion of fact. Accordingly, there will be no liability,
either in tort or in contract, assessed in relation to any such warranty,
representation, opinion, advice or assertion of fact, except to the extent
contemplated above.
For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements. Each such agreement, and all
its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.


26

--------------------------------------------------------------------------------





11.7 Mutual Waiver of Jury Trial
AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
11.8 Consent to Jurisdiction and Service of Process
EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND HEREBY AND
THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
11.9 Governing Law
The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.
11.10 Enurement
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
11.11 Notices
Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given
(a) when delivered personally to the recipient, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient or, if not sent during such hours, then on the next Business Day,
(c) one (1) Business Day after it is sent to the recipient by reputable
overnight courier service (charges prepaid) or (d) three (3) Business Days after
it is mailed to the recipient by first class mail, return receipt requested.
Such notices, demands and other


27

--------------------------------------------------------------------------------





communications shall be sent to the Persons and addresses specified below or to
such other Person or address as the recipient party shall have specified by
prior written notice to the sending party. Any party may change such party’s
address for receipt of notice by giving prior written notice of the change to
the sending party as provided herein. Notices and other communications will be
addressed as follows:
If to NEE Partners:
NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary
Facsimile: (561) 691-7702
Email: Scott.Seeley@nexteraenergy.com
with a copy to:
NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Charles.Sieving@nexteraenergy.com
 
If to NEE Operating GP:
NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com
with a copy to:
NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com


28

--------------------------------------------------------------------------------





If to NEE Operating LP:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com
with a copy to:
NextEra Energy Operating Partners, LP
c/o NextEra Energy Operating Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com
If to the Manager:
NextEra Energy Management Partners, LP
c/o NextEra Energy Management Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: Corporate Secretary
Facsimile: (561) 691-7702
Email: Melissa.Plotsky@nexteraenergy.com
with a copy to:
NextEra Energy Management Partners, LP
c/o NextEra Energy Management Partners GP, LLC
700 Universe Boulevard
Juno Beach, FL 33408
Attn: General Counsel
Facsimile: (561) 691-7702
Email: Mitch.Ross@nexteraenergy.com


29

--------------------------------------------------------------------------------





 
11.12 Further Assurances
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.
11.13 Counterparts
This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.
[Remainder of Page Left Intentionally Blank]
 








30

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
NEXTERA ENERGY PARTNERS, LP
 
 
By:
NextEra Energy Partners GP, Inc., its General Partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
 
Executive Vice President,
 
 
Strategy and Corporate Development
 
 
NEXTERA ENERGY OPERATING
PARTNERS GP, LLC
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
 
Vice President
 
 
NEXTERA ENERGY OPERATING
PARTNERS, LP
 
 
By:
NextEra Energy Operating Partners GP, LLC, its General Partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
 
Vice President
 
 
NEXTERA ENERGY MANAGEMENT
PARTNERS, LP
 
 
By:
NextEra Energy Management Partners GP, LLC, its General Partner
 
 
By:
MARK E. HICKSON
 
Mark E. Hickson
 
 
Vice President
 

 






--------------------------------------------------------------------------------






Schedule I
Additional Service Recipients
 
Subsidiary Name
Jurisdiction
Adelanto Solar Funding, LLC
Delaware
Adelanto Solar Holdings, LLC
Delaware
Adelanto Solar II, LLC
Delaware
Adelanto Solar, LLC
Delaware
Ashtabula Wind III, LLC
Delaware
Baldwin Wind Holdings, LLC
Delaware
Baldwin Wind, LLC
Delaware
Bayhawk Wind Holdings LLC
Delaware
Bayhawk Wind, LLC
Delaware
Bornish Wind LP, ULC
British Columbia
Bornish Wind Holdings GP, LLC
Delaware
Bornish Wind Holdings GP, ULC
British Columbia
Bornish Wind Holdings, LP
Ontario
Cedar Bluff Wind, LLC
Delaware
Canyon Wind Holdings, LLC
Delaware
Canyon Wind, LLC
Delaware
Conestogo Wind GP, Inc.
New Brunswick
Conestogo Wind, LP
Ontario
Desert Sunlight 250, LLC
Delaware
Desert Sunlight 300, LLC
Delaware
Desert Sunlight Holdings, LLC
Delaware
Desert Sunlight Investment Holdings, LLC
Delaware
Eagle Ford Midstream, LP
Texas
East Durham Wind Holdings GP, LLC
Delaware
East Durham Wind Holdings GP, ULC
British Columbia
East Durham Wind Holdings, LP
Ontario
East Durham Wind, ULC
British Columbia
Elk City Wind Holdings, LLC
Delaware
Elk City Wind, LLC
Delaware
FPL Energy Stateline Holdings, L.L.C.
Delaware
FPL Energy Vansycle L.L.C.
Florida
Genesis Solar Funding Holdings, LLC
Delaware
Genesis Solar Funding, LLC
Delaware
Genesis Solar Holdings, LLC
Delaware
Genesis Solar, LLC
Delaware
Golden Hills Interconnection, LLC
Delaware
Golden Hills Wind, LLC
Delaware
Golden West Power Partners, LLC
Delaware
Golden West Wind Holdings, LLC
Delaware
Goshen Wind Holdings GP, LLC
Delaware
Goshen Wind Holdings GP, ULC
British Columbia
Goshen Wind Holdings, LP
Ontario





--------------------------------------------------------------------------------





Subsidiary Name
Jurisdiction
Goshen Wind, ULC
British Columbia
Jericho Wind BC Holdings, ULC
British Columbia
Jericho Wind Funding GP, LLC
Delaware
Jericho Wind Funding GP, ULC
British Columbia
Jericho Wind Funding, LP
Ontario
Jericho Wind GP, LLC
Delaware
Jericho Wind GP, ULC
British Columbia
Jericho Wind Holdings GP, LLC
Delaware
Jericho Wind Holdings GP, ULC
British Columbia
Jericho Wind Holdings, LP
Ontario
Jericho Wind, LP
Ontario
Jericho Wind, ULC
British Columbia
Kerwood Wind Holdings GP, LLC
Delaware
Kerwood Wind Holdings GP, ULC
British Columbia
Kerwood Wind Holdings, LP
Ontario
Kerwood Wind, ULC
British Columbia
LaSalle Pipeline, LP
Texas
Mammoth Plains Wind Project Holdings, LLC
Delaware
Mammoth Plains Wind Project, LLC
Delaware
McCoy Solar Funding, LLC
Delaware
McCoy Solar Holdings, LLC
Delaware
McCoy Solar, LLC
Delaware
Meadowlark Wind Holdings, LLC
Delaware
Meadowlark Wind, LLC
Delaware
Mission Natural Gas Company, LP
Texas
Mission Valley Pipeline Company, LP
Texas
Monument Pipeline, LP
Texas
Moore Solar GP, LLC
Delaware
Moore Solar GP, ULC
British Columbia
Moore Solar, LP
Ontario
Moore Solar, ULC
British Columbia
Mountain Prairie Wind Holdings, LLC
Delaware
Mountain Prairie Wind, LLC
Delaware
NET General Partners, LLC
Texas
NET Holdings Management, LLC
Delaware
NET Mexico Pipeline Partners, LLC
Delaware
NET Mexico Pipeline, LP
Texas
NET Midstream, LLC
Texas
NET Pipeline Holdings LLC
Delaware
NextEra Desert Center Blythe, LLC
Delaware
NextEra Desert Sunlight Holdings, LLC
Delaware
NextEra Energy Canada Partners Holdings, ULC
British Columbia
NextEra Energy Operating Partners GP, LLC
Delaware
NextEra Energy Operating Partners, LP
Delaware
NextEra Energy Partners Acquisitions, LLC
Delaware





--------------------------------------------------------------------------------





Subsidiary Name
Jurisdiction
NextEra Energy Partners Solar Acquisitions, LLC
Delaware
NextEra Energy Partners Ventures, LLC
Delaware
NextEra Energy US Partners Holdings, LLC
Delaware
Northern Colorado Wind Energy, LLC
Delaware
Palo Duro Wind Energy, LLC
Delaware
Palo Duro Wind Interconnection Services, LLC
Delaware
Palo Duro Wind Portfolio, LLC
Delaware
Palo Duro Wind Project Holdings, LLC
Delaware
Perrin Ranch Wind, LLC
Delaware
Red Gate Pipeline, LP
Texas
SCI Holding, ULC
British Columbia
SCIH GP, ULC
British Columbia
Seiling Wind Holdings, LLC
Delaware
Seiling Wind II, LLC
Delaware
Seiling Wind Interconnection Services, LLC
Delaware
Seiling Wind Investments, LLC
Delaware
Seiling Wind Portfolio, LLC
Delaware
Seiling Wind, LLC
Delaware
Shafter Solar Holdings, LLC
Delaware
Shafter Solar, LLC
Delaware
Sombra Solar GP, LLC
Delaware
Sombra Solar GP, ULC
British Columbia
Sombra Solar, LP
Ontario
Sombra Solar, ULC
British Columbia
South Shore Pipeline L.P.
Texas
St. Clair GP, LLC
Delaware
St. Clair GP, ULC
British Columbia
St. Clair Holding, ULC
British Columbia
St. Clair Investment Holding, LP
Ontario
St. Clair Moore Holding LP, LLC
Delaware
St. Clair Moore Holding LP, ULC
British Columbia
St. Clair Moore Holding, LP
Ontario
St. Clair MS Investment GP, LLC
Delaware
St. Clair Solar, LP
Ontario
St. Clair Sombra Holding LP, LLC
Delaware
St. Clair Sombra Holding LP, ULC
British Columbia
St. Clair Sombra Holding, LP
Ontario
Strathroy Wind GP, Inc.
New Brunswick
Summerhaven Wind, LP
Ontario
Trillium Funding GP Holding, Inc.
New Brunswick
Trillium Funding GP, Inc.
New Brunswick
Trillium HoldCo GP, Inc.
New Brunswick
Trillium HoldCo, LP
Ontario
Trillium Wind Holdings, LP
Ontario
Trillium Windpower, LP
Ontario





--------------------------------------------------------------------------------





Subsidiary Name
Jurisdiction
Tuscola Bay Wind, LLC
Delaware
Varna Wind Funding GP, LLC
Delaware
Varna Wind Funding GP, ULC
British Columbia
Varna Wind Funding, LP
Ontario
Varna Wind GP, LLC
Delaware
Varna Wind GP, ULC
British Columbia
Varna Wind Holdings GP, LLC
Delaware
Varna Wind Holdings GP, ULC
British Columbia
Varna Wind Holdings, LP
Ontario
Varna Wind, LP
Ontario
Varna Wind, ULC
British Columbia





